Citation Nr: 1211412	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  11-32 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York



THE ISSUE

Entitlement to a rating in excess of 40 percent for thoracic and lumbar spine scoliosis with degenerative changes.



REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs



ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel



INTRODUCTION

The Veteran had active duty service from June 1957 to July 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue on appeal revolves around the Veteran's claim for an increased rating for his spine on an orthopedic basis.  Service connection has been granted for separate neurological manifestations but these service-connected disabilities are not at issue currently.  The orthopedic manifestations are under consideration in this appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

There is no competent evidence documenting the presence of ankylosis of the thoracolumbar spine or the equivalent thereof at any time during the appeal period.  Periods of incapacitation have not been demonstrated.


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 40 percent for thoracic and lumbar spine scoliosis with degenerative changes, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations set forth certain notice and assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, and 3.326(a).  After reviewing the claims folder, the Board finds that the appellant has been notified of the applicable laws and regulations which set forth the criteria for entitlement to VA benefits.  Specifically, the discussions in the June 2011 and September 2011 VCAA letters have informed the appellant of the information and evidence necessary to warrant entitlement to an increased rating for his service-connected spine disability.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board finds that all notices required by VCAA and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In this case, the RO's decision came after notification of the Veteran's rights under the VCAA.  The VCAA notice was timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Under these circumstances, the Board finds that all notification and development action needed to render a fair decision on the claim decided herein has been accomplished and that adjudication of the claim, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

The Board finds that there has been compliance with the assistance provisions set forth in the law and regulation.  The Veteran has been afforded an appropriate VA examination in June 2011.  The examination was based on a review of the evidence in the claims file and on physical examination of the Veteran.  The examiner provided the Board with pertinent evidence regarding the status of the spine which is sufficient to accurately rate the issue on appeal.  The examiner measured the range of motion of the spine and evaluated other pertinent symptomatology associated with the disability and also recorded the Veteran's subjective complaints.  Pertinent findings were provided regarding the extent of disability associated with the spine when pain on use or during flares was taken into consideration.  The requirements of 38 C.F.R. § 3.159(c)(4) have been met.  No additional pertinent evidence has been identified by the appellant as relevant to the issue decided herein for which attempts to obtain the evidence have not been made.  Under the circumstances of this particular case, no further action is necessary to assist the appellant.

Analysis

In May 2011, the Veteran submitted a claim of entitlement to an increased rating for his service-connected spine disability.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14. 

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, the United States Court of Appeals for Veterans Claims (the Court) held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40.

Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.

Under the General Rating Formula, a 40 percent rating is assignable where forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assignable for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assignable for unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, General Rating Formula for Diagnostic Codes 5235-5243. 

At the time of a June 2011 VA spine examination, the Veteran reported increasing back pain.  The pain was constant and his gait was awkward.  He was unable to walk prolonged distances and he was unable to lean forward or stoop.  He reported weekly flares of back pain which lasted for several hours.  During flares, he had difficulty walking, he had to hold a railing and he was unable to move.  There was a history of fatigue and decreased motion as well as weakness, spasm and spine pain.  The pain would radiate into the right buttock.  There were no incapacitating episodes of spine disease.  The Veteran reported he was unable to walk more than a few yards.  The gait was antalgic and slow.  Scoliosis was present.  No ankylosis was present.  There was objective evidence of pain following repetitive motion but there was no additional limitation of motion.  The range of motion was flexion from 0 to 43 degrees and extension from 0 to 2 degrees.  Left and right lateral flexion was 0 to 10 degrees and left and right lateral rotation was from 0 to 20 degrees.  There was objective evidence of pain on motion.  The diagnosis was thoracic and lumbar spine scoliosis and degenerative changes.  The effects on the Veteran's occupation were decreased concentration, poor social interactions, difficulty reaching, problems with lifting and carrying, lack of stamina, weakness or fatigue, decreased strength of the extremities and pain.  The effects of the disability on the Veteran's activities of daily living was opined to be severe.  It did not interfere with his feeding but had a moderate effect on dressing.  There was a moderate effect on bathing and a mild effect on toileting.  There would be a mild effect on grooming and a severe effect on chores.  It was noted the Veteran would be unable to walk long distances and would be unable to stoop.  He reported that flares of pain one day would result in him being laid up the next. 

VA clinical records dated during the pertinent time period document complaints of back pain.  None of the records indicate that the service-connected back disability was productive of ankylosis or incapacitating episodes.  

In August 2011, the Veteran reported chronic low back pain which was constant and rated as 3-4/10.  The pain was worse with walking but there was no radiation.  The Veteran did not take medication for the pain.  During the review of systems, the Veteran denied having difficulty with his gait, strength or balance but did have chronic back pain.  Physical examination revealed the Veteran walked slowly and hunched over at the cervical spine.  The range of motion was 40 degrees in forward flexion at the hips.  

The Board has considered all applicable statutory and regulatory provisions to include 38 C.F.R. §§ 4.40 and 4.59, as well as the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), regarding functional impairment attributable to pain, particularly in light of the fact that the Veteran contends his disability is essentially manifested by pain.  Under 38 C.F.R. § 4.59, painful motion is considered limited motion even though a range of motion is possible beyond the point when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 (1995).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Board finds the Veteran does not even meet the criteria for a 40 percent evaluation during the entire appeal period.  For a 40 percent evaluation, flexion must be actually or functionally limited to 30 degrees or less or there must be favorable ankylosis of the entire thoracolumbar spine.  The competent medical evidence demonstrates that, during the entire appeal period, there was no ankylosis of the entire thoracolumbar spine, and the Veteran was able to move his spine well beyond the ranges appropriate for a 40 percent rating.  As such, a rating in excess of 40 percent is not warranted at any time during the appeal period.  

The Board has also reviewed the Veteran's testimony and other lay statements, as well as the possibility of an increased rating under any other applicable Diagnostic Codes.  The Veteran has indicated the he loses a day after a flare of back pain.  However, for the purposes of evaluating the Veteran's disability under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  There is no evidence of prescribed bed rest in the medical records and the Veteran has not alleged such a fact pattern.  As such, an increased rating under Diagnostic Code 5243 is not warranted.

The Veteran has argued that the June 2011 VA examination was inadequate.  As set out above, however, the Board finds that the report of this examination is adequate for rating the Veteran's back disability.  The length of time involved in the examination is immaterial to the findings.  In this case, the examiner who conducted the June 2011 VA examination found that the Veteran was able to move his spine and that there was no ankylosis present.  It is not apparent to the Board how the examination was inadequate if the examiner measured the range of motion of the Veteran's spine and recorded his subjective complaints.  The Board finds the Veteran's argument is without merit.  

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture such that the available schedular evaluation for the service-connected spine disability is inadequate.  A comparison between the level of severity and symptomatology of the disability with the established criteria found in the rating schedule under the pertinent Diagnostic Codes shows that the rating criteria completely describes the Veteran's disability level and symptomatology (pain, limitation of motion of the back).

The Board further observes that, even if the available schedular evaluations for the disability are inadequate (which they manifestly are not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his service-connected spine disability.  Indeed, it does not appear from the record that he has been hospitalized at all for back problems during the appeal period.  Additionally, there is not shown to be evidence of marked interference with employment due to the disability.  The evidence of record demonstrates that the Veteran has been retired from employment during the entire appeal period.  There is nothing in the record which suggests that the service-connected spine disability markedly impacts his ability to perform a job.  The rating assigned contemplates some work impairment.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that this service-connected back disability causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

After reviewing the totality of the relevant evidence, the Board is compelled to conclude that the preponderance of such evidence is against entitlement to an increased rating for the service-connected spine disability.  It follows that there is not a state of equipoise of the positive evidence with the negative evidence to permit a favorable determination pursuant to 38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


